



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McClung, 2017 ONCA 705

DATE: 20170911

DOCKET: C61439

MacPherson, Rouleau and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Paul McClung

Appellant

Eva Taché-Green, for the appellant

Nancy Dennison, for the respondent

Heard: September 8, 2017

On appeal from the sentence imposed on June 29, 2015 by
    Justice Alfred Stong of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals sentence on the basis that the trial judges
    reasons do not explain why he did not grant 1.5:1 credit for pre-trial custody
    and that the failure to grant such credit is an error in principle.

[2]

We disagree. The absence of reasons for denial of enhanced credit is of
    concern. However, it is apparent from a reading of the reasons as a whole in
    the context of the submissions made that the trial judge accepted the Crowns
    submission as to why the appellant was not likely to be released before the
    expiration of his sentence and should therefore not receive enhanced credit.
    Specifically, the trial judge considered the nature of the manslaughter, the
    appellants institutional record that shows instances of gratuitous violence,
    the appellants significant criminal record and the appellants apparent
    refusal to deal with his addiction issues.

[3]

In conclusion, therefore, we see no basis to interfere with the trial
    judges decision not to give the appellant enhanced credit. Indeed, this is one
    of the relatively rare cases where enhanced credit ought not to be granted.

[4]

As a result, leave to appeal sentence is granted, but the sentence
    appeal is dismissed. The Crown concedes that there has been an error in the
    warrant of committal as it does not reflect the 1083 days of pre-sentence
    custody that was credited by the trial judge as against the 10 years sentence.
    The warrant of committal is therefore to be corrected to reflect credit for the
    1083 days the appellant spent in pre-sentence custody at the rate of 1:1.


